Citation Nr: 1746072	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-22 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction and bilateral diabetic retinopathy with macular edema.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  From the date of award of service connection, the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction and bilateral diabetic retinopathy with macular edema has not required any regulation of activities and has been treated with restricted diet, oral medication, and insulin; the Veteran's diabetic retinopathy has been manifested by visual acuity of no worse than 20/40 in both eyes; and his erectile dysfunction has not been manifested by deformity of the penis.

2.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent diabetes mellitus, type II, with erectile dysfunction and bilateral diabetic retinopathy with macular edema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.119, Diagnostic Code 7913, 4.115a (2016).

2.  The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Initial Higher Rating for Diabetes Mellitus

The Veteran seeks a rating in excess of 20 percent for his type II diabetes mellitus type II, with erectile dysfunction and bilateral diabetic retinopathy with macular edema.  He has generally asserted that a higher rating is warranted.   

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's diabetes mellitus, type II, is rated 20 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

The Veteran filed his claim for service connection in November 2010.  He was afforded a VA examination in March 2011.  With respect to his diabetes, the Veteran's exercise was equivalent to two blocks and two flights only.  His sugar intake was intermittently controlled.  The Veteran's weight had been stable around 230 pounds, which is obese with a BMI of 32.  The Veteran denied kidney or liver problems.  He had hypercholesterolemia that was controlled.

After examining the Veteran, the examiner diagnosed diabetes mellitus type 2, non-insulin dependent diabetes mellitus.  There were no hypoglycemic reactions or ketoacidosis requiring hospitalization during the past year.  He was on a diabetic diet and weight had been stable with no vision, neurologic, skin, feet, bowel or bladder findings related to diabetes.  There were no visits to a diabetic care provider due to ketoacidosis or hypoglycemic reactions within the past 12 months.  There had been no hospitalizations or surgery due to diabetes and no history of trauma to the pancreas or neoplasms.  There were also no objective findings of skin complications from diabetes.  There were no other complications and no effect on occupational functioning and daily activities.  The examiner concluded that no other tests were needed. The examiner also opined that the Veteran's essential hypertension was not related to diabetes, since there was no renal disease.  Further, there was no peripheral neuropathy.  The examiner also diagnosed coronary artery disease due to hypertension and diabetes.  A contemporaneous vision exam showed that best corrected visual acuity was 20/20.  

Importantly, an April 2011 VA examination report also observed that there were no activity restrictions due to type II diabetes.  However, the examiner found that the Veteran had erectile dysfunction due to his diabetes.  The Veteran denied any history of sores or ulcers as well as hospitalization or emergency room visits.  However, he did report neuropathy of the lower extremities and hands, but had never had an EMG.  He also complained of one episode of nocturia.  

The Veteran was afforded another examination in June 2015.  The examiner noted that the Veteran diabetes was treated with restricted diet, oral hypoglycemic agent and insulin.  Regulation of activities was not required.  The Veteran had to visit his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month.  He had never been hospitalized for episodes of ketoacidosis or hypoglycemic reactions.  The Veteran had no progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The only complication noted was diabetic retinopathy.  The Veteran reported a normal anatomy of the male reproductive organs.  

Private and VA clinical records are also silent with respect to any requirement to regulate activities.  Importantly, VA clinical records show that visual acuity was 20/30 or better.  Most recently, a March 2015 VA clinical record showed that visual acuity was 20/25.  Visual fields were normal and there were no incapacitating episodes noted.  

In accordance with Note (1), the Board will first consider the Veteran's complications of diabetes.  The Veteran has been awarded service connection for coronary artery disease and this matter is not currently before the Board.  Although the Veteran has reported neuropathy symptoms and one episode of nocturia, there are no objective findings of such disorders.  In this regard, the VA examiners clearly found that diabetic retinopathy and erectile dysfunction were the only observed complications.  However, the Board finds that separate compensable ratings for these disorders are not warranted.  

Importantly, as the medical evidence shows that the Veteran's visual acuity has been 20/40 or better in both eyes, there is no basis for awarding a separate rating based on visual acuity.  Likewise, there has been no deficit in visual fields or any incapacitating episodes.  In sum, a separate compensable rating for diabetic retinopathy is not warranted.  See 38 C.F.R. § 4.79, Disease of the Eye.  

Moreover, with respect to the Veteran's erectile dysfunction, the schedular rating criteria require evidence of deformity of the penis to warrant a compensable rating.  Based on the evidence of record, the Board finds that deformity of the penis as to warrant an initial compensable evaluation is neither alleged nor shown by the medical evidence of record.  The Veteran himself has reported a normal anatomy.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Further, the Veteran's service-connected erectile dysfunction is already compensated with an award of special monthly compensation based on the loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  
 
Turning to the criteria for a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913, the Board concludes, after a review of the record, that at no time since the award of service connection has the Veteran's disability met the criteria for a 40 percent disability rating.  Specifically, while the evidence shows the Veteran has been prescribed an oral hypoglycemic agent, takes insulin daily and used a restricted diet to control his diabetes, he has not been prescribed limited physical activity or advised to avoid strenuous occupational or recreational activities.  Furthermore, the record reveals no episodes of ketoacidosis or hypoglycemic reactions, no hospitalizations, and no progressive loss of weight or strength.  In sum, the preponderance of the evidence does not support finding that the Veteran requires regulation of activities, as defined by Diagnostic Code 7913 (regulation of activities as the avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The probative evidence of record thus shows that the Veteran has not been required to regulate his activities as defined by the rating criteria.  Therefore, the criteria for an increased rating for diabetes mellitus, type II, under the criteria of Diagnostic Code 7913, are not met.  As the criteria for the next higher, 40 percent, rating are not met and the criteria are cumulative, it follows that the criteria for an even higher rating (60 or 100 percent) likewise are not met.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of diabetes mellitus type II.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's diabetes mellitus; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 20 percent for his diabetes mellitus type II, with erectile dysfunction and bilateral diabetic retinopathy with macular edema.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU

The Veteran is also seeking entitlement to a TDIU.  In a May 2011 application for TDIU, the Veteran indicated that he last worked in March 2010.  However, he reported that he did not leave his job because of disability.  He further provided that he became too disabled to work in October 2010 due to his heart condition and diabetes.  His occupation was listed as project manager and engineering.  

An April 2012 Report of General Information indicated that the Veteran reported that he was laid off due to the economy.  A February 2013 statement from the Veteran's prior employer provided that the Veteran was laid off and lasted worked on May 19, 2009.  The Veteran performed project management.  There was no lost time due to disability or concessions made.  He was also not entitled to any sick, retirement or other benefits.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of a service-connected disability, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected diabetes mellitus has been evaluated as 20 percent disabling from the date of award of service connection, November 5, 2009.  The only other disorder that the Veteran is currently service-connected for is coronary artery disease status post myocardial infarction and stenting, evaluated as 100 percent disabling from August 31, 2010, 30 percent disabling from April 2, 2011, and 60 percent disabling from September 6, 2013.  Although the Veteran had a total rating of 100 percent from August 31, 2010 to April 2, 2011, the Veteran was not awarded special monthly compensation under 38 U.S.C.A.§ 1114 (s), and the matter of TDIU is not moot during this period and the Board must still determine whether a TDIU is warranted based on his service-connected diabetes.  See Bradley v. Peake, 22 Vet. App. 280 (2008). 

In sum, from November 5, 2009 to April 2, 2011, the Board must determine whether the Veteran's diabetes alone rendered him unemployable.  Moreover, from April 2, 2011 to September 6, 2013, the Veteran's combined disability rating was 40 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran's service-connected diabetes prior to April 2, 2011 and both of his service-connected disabilities from April 2, 2011 to September 6, 2013 did not meet the schedular criteria for a TDIU.  As such, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  

However, as of September 6, 2013, the Veteran had a combined rating of 70 percent with one disability rated at least 40 percent, and, thus, he met the scheduler criteria for a TDIU as of that date.

Importantly, the Veteran was afforded a VA examination to address his occupational functioning in April 2011.  The examiner found that there were no limitations to work due to diabetes mellitus type 2 or erectile dysfunction.  The examiner indicated that there were no limitations to sedentary jobs due to his coronary artery disease.  The examiner concluded that the Veteran could perform desk type work.

The June 2015 VA examiner found that the Veteran's diabetes with erectile dysfunction did not impact his ability to work.  However, his heart condition limited him to sedentary work.  

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the VA examiners are highly probative.  

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  Despite the Veteran's assertions to the contrary, there is no objective evidence that his service-connected disabilities alone precluded him from securing or maintaining substantially gainful employment.  Initially, the evidence clearly shows that the Veteran's diabetes mellitus does not prevent him from working.  Although the Veteran is limited to sedentary employment due to coronary artery disease, the Veteran's background and work experience in engineering and project management would allow for such limitations as such does not require physical labor.  Importantly, the evidence of record shows that the Veteran was laid off from his prior position due to the economy and there is no evidence that he was unable to continue in that position due to his service-connected disabilities.     

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In this regard, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  In conclusion, the evidence is against entitlement to a TDIU at any point since the award of service connection for diabetes mellitus, type II, and referral to the Director of C&P for extraschedular consideration is not warranted for the period prior to September 6, 2013.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  



ORDER

An initial rating in excess of 20 percent for diabetes mellitus type II, with erectile dysfunction and bilateral diabetic retinopathy with macular edema is denied.  

A TDIU is denied. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


